Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1, 2, 4 and 6-13 are currently under examination, wherein claim 1 has been amended in applicant’s amendment filed on January 14, 2021.
Status of Previous Rejections
2.	The previous rejections of claims 1, 2, 4 and 6-13 under 35 U.S.C. 103 as stated in the Office action dated October 28, 2020 have been withdrawn in light of applicant’s amendment filed on January 14, 2021. New grounds of rejection have been established as follows.
Claim Rejections - 35 USC § 112

	The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1, 2, 4 and 6-13 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 2, 4 and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Marion (US 3,767,379).
	With respect to claims 1, 2, 4 and 6-13, Marion (‘379) discloses a metal oxide ore reduction process comprising feeding a mixture of a pulverized metal oxide ore, a reducing gas from a reducing generator including a fuel including coal, hydrocarbon, oil and hydrogen, a supply of oxygen, water, limestone and recycled recovered off-gas into a reduction zone for instance in a blast furnace which would satisfy the entrained-flow metallization reactor as claimed to provide heat for the process; heating the mixture in the reduction zone wherein the fuel also acts as a reducing agent and the reaction takes place in a liquid phase at a temperature of about 1800-2300oF (about 982-1260oC) which is about the same as that of the reducing gas fed into the reduction zone and a pressure of about 1-5 atmospheres (about 1-5 bars) which is about the same as that in the reducing gas generator to produce a product mixture containing a molten metal; and separating the product mixture in a gas separation unit downstream of the blast furnace .
Response to Arguments
5.	The applicant’s arguments filed on January 14, 2021 have been fully considered but they are not persuasive.	
First, the applicant argues that Marion (‘379) does not teach the temperature as amended. In response, see the new grounds of rejection above.
Second, the applicant argues that Marion (‘379) does not disclose the entrained-flow metallization reactor as claimed. In response, the examiner notes that the blast furnace disclosed by Marion (‘379) which does produce a molten iron in the reduction zone would satisfy the entrained-flow metallization reactor as claimed.
Third, the applicant argues that Marion (‘379) does not disclose feeding pulverized/powdery metal oxide ore and the production of molten iron in a reduction zone as claimed. In response, see examiner’s responses to applicant’s responses and ground of rejection of the claimed feeding mixture above.
 
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Weiping Zhu/
Primary Examiner, Art Unit 1733


1/21/2021